Title: From Thomas Jefferson to University of Virginia Board of Visitors, 30 January 1821
From: Jefferson, Thomas
To: University of Virginia Board of Visitors

We the subscribers, visitors of the University of Virginia being of opinion that it will be to the interest of that institution to have an occasional meeting of the visitors, by special call, on the 1st day of April next, do therefore appoint that day for such meeting, and request the attendance of the said Visitors accordingly; personal notice being to be given to them respectively one week at least before the said day. witness our hands on the several days affixed to our respective signatures.Th: Jefferson rector.Jan. 30. 1821.James MadisonFeby. 3. 1821C. Johnson10th Feby. 1821—Joseph C. Cabell10 Feb. 1821.James Breckenridge10 Feb. 1821Robert B. TaylorFeby 13th 1821